Exhibit 10.18







FREEPORT-McMoRan COPPER & GOLD INC.




Form of

PERFORMANCE-BASED

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE 1999 STOCK INCENTIVE PLAN




AGREEMENT dated as of ____________, 20__ (the “Grant Date”), between
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”), and
_______________ (the “Participant”).

1.        (a)        Pursuant to the Freeport-McMoRan Copper & Gold Inc. 1999
Stock Incentive Plan (the “Plan”), the Participant is hereby granted effective
the Grant Date _________ restricted stock units (“Restricted Stock Units” or
“RSUs”) on the terms and conditions set forth in this Agreement and in the Plan.



                        (b)

Defined terms not otherwise defined herein shall have the meanings set forth in
Section 2 of the Plan.

(c)

Subject to the terms, conditions, and restrictions set forth in the Plan and
herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Agreement or on such earlier date as provided in Section
2(b) of this Agreement or Section 6(b) of this Agreement (the “Vesting Date”),
one share (a “Share”) of Class __ Common Stock of the Company (“Common Stock”),
free of any restrictions, all amounts notionally credited to the Participant’s
Dividend Equivalent Account (as defined in Section 4 of this Agreement) with
respect to such RSU, and all securities and property comprising all Property
Distributions (as defined in Section 4 of this Agreement) deposited in such
Dividend Equivalent Account with respect to such RSU.

(d)

Provided the condition of Section 7 of this Agreement, if applicable, has been
met, as soon as practicable after the Vesting Date for any RSUs granted
hereunder, the Participant shall receive from the Company one or more stock
certificates for the number of Shares to which the vested RSUs relate, free of
any restrictions, a cash payment for all amounts notionally credited to the
Participant’s Dividend Equivalent Account with respect to such vested RSUs
(unless the receipt of such Shares and amounts has been deferred by the
Participant pursuant to the provisions of Section 5(a) of this Agreement), and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.

2.         (a)        Provided the condition of Section 7 of this Agreement has
been met, the RSUs granted hereunder shall vest in installments as follows:



                                                Scheduled Vesting Date

Number of RSUs










(b)

Notwithstanding Section 2(a) of this Agreement, at such time as there shall be a
Change in Control of the Company, all unvested RSUs shall be accelerated and
shall immediately vest.

(c)

Until the respective Vesting Date for an RSU granted hereunder, such RSU, all
amounts notionally credited in any Dividend Equivalent Account related to such
RSU, and all securities or property comprising all Property Distributions
deposited in such Dividend Equivalent Account related to such RSU shall be
subject to forfeiture as provided in Section 6 of this Agreement.

3.

Except as provided in Section 4 of this Agreement, an RSU shall not entitle the
Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any Share until the RSU shall vest and the
Participant shall be issued a certificate for the Share to which such RSU
relates nor in any securities or property comprising any Property Distribution
deposited in a Dividend Equivalent Account related to such RSU until such RSU
vests.

4.

From and after the Grant Date of an RSU until the issuance of a certificate for
the Share payable in respect of such RSU, the Participant shall be credited, as
of the payment date therefor, with (i) the amount of any cash dividends and (ii)
the amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”).  All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date.  All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Agreement.  The “Account Rate” shall be the prime commercial lending rate
announced from time to time by The Chase Manhattan Bank, N.A. or by another
major national bank headquartered in New York, New York designated by the
Committee.  The Committee may, in its discretion, deposit in the Participant’s
Dividend Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof.

5.        (a)        Notwithstanding the provisions of Section 1(d) of this
Agreement, if, one year prior to the Vesting Date for any RSUs, the Participant
shall so elect in accordance with procedures established by the Committee, all
or a portion of the Shares issuable to the Participant upon the vesting of such
RSUs and all or a portion of the amounts notionally credited in the Dividend
Equivalent Account related to such RSUs shall not be distributed on the Vesting
Date but shall be deferred and paid in one or more periodic installments, not in
excess of ten, beginning at such time or times elected by the Participant;
provided, however, that the deferral period shall end no later than three months
after the date (the “Termination Date”) that the Participant ceases for any
reason to be an Eligible Individual (“Termination”) for any reason other than
the Participant’s Disability or Retirement and shall end three years after the
Termination Date if the Participant’s Termination occurs by reason of the
Participant’s Disability or Retirement.  In the event of any Termination, a
distribution of all amounts due hereunder shall be made in full to the
Participant or his or her designated beneficiary as soon as administratively
possible following the date the Participant is scheduled to receive a
distribution hereunder.  All securities or property comprising Property
Distributions deposited in such Dividend Equivalent Account related to such RSUs
shall, however, be distributed to the Participant as soon as practicable after
the Vesting Date for such RSUs, irrespective of such deferral election.



                        (b)

The provisions of Section 4 shall continue to apply to all such vested RSUs and
all such credited amounts subject to a deferral election until paid in
accordance with the provisions of this Agreement; provided, however, in the
event that the Committee determines in its discretion to distribute the
securities or property comprising a Property Distribution paid on or after the
Vesting Date for such vested RSUs in lieu of crediting the Dividend Equivalent
Account with respect to such vested RSUs with the Fair Market Value thereof,
such securities or property shall not be deposited in such Dividend Equivalent
Account but shall instead be distributed directly to the Participant.

6.           (a)        Except as set forth in Section 6(b) of this Agreement,
all unvested RSUs provided for in this Agreement, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall immediately be
forfeited on the Participant’s Termination Date.



                            (b)             

    Notwithstanding the foregoing, and provided the condition of Section 7 of
this Agreement has been met, if the Participant ceases to be an Eligible
Individual by reason of the Participant’s death, Disability, or Retirement, all
the unvested RSUs granted hereunder, all amounts credited to the Participant’s
Dividend Equivalent Accounts with respect to such RSUs, and all securities and
property comprising Property Distributions deposited in such Dividend Equivalent
Accounts with respect to such RSUs shall vest as of the Participant’s
Termination Date.  In the event that the Participant ceases to be an Eligible
Individual by reason of the Participant’s Termination by his employer or
principal without Cause, and provided the condition of Section 7 of this
Agreement has been met, the Committee may, in its sole discretion, determine
that all or any portion of the unvested RSUs granted hereunder, all amounts
credited to the Participant’s Dividend Equivalent Accounts with respect to such
RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
vest as of the Participant’s Termination Date.

7.

The other provisions of this Agreement notwithstanding, no unvested RSU granted
hereunder shall vest on its scheduled Vesting Date under Section 2(a) of this
Agreement or upon the Participant’s Termination pursuant to Section 6(b) of this
Agreement unless the average of the Return on Investment for the five calendar
years preceding the year in which such event occurs is at least 6% and, if
required or deemed necessary to satisfy the requirements to qualify such RSU as
“performance-based compensation” under Section 162(m), the appropriate members
of the Committee shall have certified that such condition has been met.  Any
unvested RSUs that do not vest upon the occurrence of any of such events as a
result of the failure to meet the condition of this Section 7, all amounts
credited to the Participant’s Dividend Equivalent Accounts with respect to such
RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
immediately be forfeited.

8.

The RSUs granted hereunder, any amounts notionally credited in the Participant’s
Dividend Equivalent Accounts, and any securities and property comprising
Property Distributions deposited in such Dividend Equivalent Accounts are not
transferable by the Participant otherwise than by will or by the laws of descent
and distribution or pursuant to a domestic relations order, as defined in the
Code.

9.

All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 1615 Poydras Street, New Orleans, Louisiana 70112, addressed to the
attention of the Secretary; and, if to the Participant, shall be delivered
personally or mailed to the Participant at the address on file with the Company.
 Such addresses may be changed at any time by notice from one party to the
other.

10.

This Agreement shall bind and inure to the benefit of the parties hereto and the
successors and assigns of the Company and, to the extent provided in the Plan
and in this Agreement, the Designated Beneficiaries and the legal
representatives of the Participant.

11.

This Agreement is subject to the provisions of the Plan.  The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would materially impair the rights of the Participant hereunder may not be made
without the Participant’s consent.  Any determinations, orders, resolutions or
other actions of the Committee shall be final, conclusive and binding on the
Company and the Participant.

12.

The Participant is required to satisfy any obligation in respect of withholding
or other payroll taxes resulting from the vesting of any RSU granted hereunder
or the payment of any securities, cash, or property hereunder, in accordance
with procedures established by the Committee, as a condition to receiving any
certificates for securities, cash payments, or property resulting from the
vesting of any RSU or otherwise.

13.

Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.

14.

As used in this Agreement, the following terms shall have the meanings set forth
below.

(a)

“Cause” shall mean any of the following: (i) the commission by the Participant
of an illegal act (other than traffic violations or misdemeanors punishable
solely by the payment of a fine), (ii) the engagement of the Participant in
dishonest or unethical conduct, as determined by the Committee or its designee,
(iii) the commission by the Participant of any fraud, theft, embezzlement, or
misappropriation of funds, (iv) the failure of the Participant to carry out a
directive of his superior, employer or principal, or (v) the breach of the
Participant of the terms of his engagement.

(b)

“Change in Control” shall mean the earliest of the following events:  (i) any
person or any two or more persons acting as a group, and all affiliates of such
person or persons, shall acquire beneficial ownership of more than 20% of all
classes and series of the Company’s outstanding stock (exclusive of stock held
in the Company’s treasury or by the Company’s Subsidiaries), taken as a whole,
that has voting rights with respect to the election of directors of the Company
(not including any series of preferred stock of the Company that has the right
to elect directors only upon the failure of the Company to pay dividends)
pursuant to a tender offer, exchange offer or series of purchases or other
acquisitions, or any combination of those transactions, or (ii) there shall be a
change in the composition of the Board at any time within two years after any
tender offer, exchange offer, merger, consolidation, sale of assets or contested
election, or any combination of those transactions (a “Transaction”), such that
(A) the persons who were directors of the Company immediately before the first
such Transaction cease to constitute a majority of the board of directors of the
corporation that shall thereafter be in control of the companies that were
parties to or otherwise involved in such Transaction or (B) the number of
persons who shall thereafter be directors of such corporation shall be fewer
than two-thirds of the number of directors of the Company immediately prior to
such first Transaction.

(c)

“Disability” shall mean long-term disability as defined in the Company’s
long-term disability plan.

(d)

“Fair Market Value” shall, with respect to a share of Class A Common Stock, a
share of Class B Common Stock, a Subsidiary security, or any other security,
have the meaning set forth in the Freeport-McMoRan Copper & Gold Inc. 1999 Stock
Incentive Plan Policies of the Committee, and, with respect to any other
property, mean the value thereof determined by the board of directors of the
Company in connection with declaring the dividend or distribution thereof.

(e)

“Managed Net Income” shall mean, with respect to any year, the sum of (i) the
net income (or net loss) of the Company and its consolidated subsidiaries for
such year as reviewed by the Company’s independent auditors and released by the
Company to the public; plus (or minus) (ii) the minority interests’ share in the
net income (or net loss) of the Company’s consolidated subsidiaries for such
year as reviewed by the Company’s independent auditors and released by the
Company to the public; plus (or minus) (iii) the effect of changes in accounting
principles of the Company and its consolidated subsidiaries for such year plus
(or minus) the minority interests’ share in such changes in accounting
principles as reviewed by the Company’s independent auditors and released by the
Company to the public.

(f)

“Net Cash Provided by Operating Activities” shall mean, with respect to any
year, the net cash provided by operating activities of the Company and its
consolidated subsidiaries for such year as reviewed by the Company’s independent
auditors and released by the Company to the public.

(g)

“Net Interest Expense” shall mean, with respect to any year, the net interest
expense of the Company and its consolidated subsidiaries for such year as
reviewed by the Company’s independent auditors and released by the Company to
the public.

(h)

“Retirement” shall mean early, normal or deferred retirement of the Participant
under a tax qualified retirement plan of the Company or any other cessation of
the provision of services to the Company or a Subsidiary by the Participant that
is deemed by the Committee or its designee to constitute a retirement.

(i)

“Return on Investment” shall mean, with respect to any year, the result
(expressed as a percentage) calculated according to the following formula:

a + (b - c)

d




in which “a” equals Managed Net Income for such year, “b” equals Net Interest
Expense for such year, “c” equals Tax on Net Interest Expense for such year, and
“d” equals Total Investment of Capital for such year.




(j)

“Tax on Net Interest Expense” shall mean, with respect to any year, the tax on
the net interest expense of the Company and its consolidated subsidiaries for
such year calculated at the appropriate statutory income tax rate for such year
as reviewed by the Company’s independent auditors.

(k)

“Total Investment of Capital” shall mean, with respect to any year, the sum of
(i) the weighted average of the stockholders’ equity in the Company and its
consolidated subsidiaries for such year, (ii) the weighted average of the
minority interests in the consolidated subsidiaries of the Company for such
year, (iii) the weighted average of the redeemable preferred stock of the
Company for such year and (iv) the weighted average of the long-term debt of the
Company and its consolidated subsidiaries for such year, all as shown in the
quarterly balance sheets of the Company and its consolidated subsidiaries for
such year.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month, and year first above written.




FREEPORT-McMoRan COPPER & GOLD INC.







By:______________________________________________


 







                                                                                
                                                                                       

(Participant)







                                                                                 
                                                                                       

(Street Address)




 

                                                                                  
                                                                                      

(City) (State) (Zip Code)


 


